Opinion issued December 31, 2003  













 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01233-CR
____________

IN RE DONALD RAY MEZZELL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Donald Ray Mezzell, filed in this Court a petition for writ of
mandamus complaining that he pleaded guilty to driving while intoxicated in cause
number 450639 without having waived his right to a jury trial.  He requests that this
Court order the judge of Harris County Criminal Court at Law No. 8 to grant his
motion to dismiss the final misdemeanor conviction.

               Mandamus issues only to correct a clear abuse of discretion or the violation
of a duty imposed by law when there is no other adequate remedy at law.  Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992).  Relator petitions this Court to direct the
trial court to dismiss a final criminal conviction.  The lower court has no legal duty
to do so, however, and, even if it did, relator has not provided us with a record
confirming that he made such a request.  See Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).